Citation Nr: 1437219	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-26 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to February 2010.  He died in June 2010.  The appellant is his ex-wife, who brings this claim on behalf of the Veteran's minor child.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) in Boise, Idaho that denied service connection for cause of death. 

The Virtual VA and VBMS files have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in June 2010.  The cause of death listed on the death certificate was contact gunshot wound of the head.  The appellant contends that the Veteran committed suicide as a result of mental anguish he experienced while on active duty.  Specifically, the December 2010 notice of disagreement asserts that the Veteran had posttraumatic stress disorder (PTSD) as a result of his Iraq combat experience.  The appellant asserts that the Veteran did not receive adequate mental health treatment following his separation from service, and as a result, began self-medicating with illegal drugs.  In a September 2010, the appellant detailed the Veteran's October 2007 attempted suicide in service, which she attributed to his stressful work environment.  

An October 2007 service treatment record supports the appellant's account of the suicide attempt.  The October 2007 record further notes that the Veteran reported that he had been frustrated with his work and felt "picked on," and that his work-related stress culminated in his supervisor yelling at him extensively.  He reported that, following this incident, he put a gun to his head and prepared to shoot himself, but was deterred after receiving a text message from his wife.  The diagnosis was adjustment disorder due to work and family stressors related to the Veteran's night shift work.  

The appellant was provided an October 2010 VA medical opinion regarding the cause of the Veteran's death.  Although the VA examiner noted the Veteran's in-service suicide attempt and other mental health treatment, she did not reconcile those records with her opinion that his suicide was related to his drug use and not his mental health treatment during active service.  Further, the examiner attributed the Veteran's in-service mental health treatment to his marital problems, despite the October 2007 service treatment record showing that the Veteran was experiencing stress related to his perceived abuse by his supervisor.  The VA examiner also did not discuss the September 2010 statement from the appellant documenting the Veteran's erratic behavior and discussion of suicidal intent during service.  To that end, the Board notes that lay witnesses may be competent to describe the Veteran's psychiatric symptoms, including depression, and actions preceding his death.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, a new medical opinion with a complete rationale is required.  

In a September 2010 statement, the appellant reported that she spoke to other service members who were deployed with the Veteran, and reported stressful events during their deployment.  The appellant should be notified that she can submit lay statements from other service members who knew the Veteran in support of her claim that he had combat-related PTSD.  

In an August 2010 statement, the appellant reported that the Veteran was being seen by "Vickie" at the Vet Center in Boise.  Treatment records from the Vet Center are not of record and must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of additional evidence she may submit to support the claim, such as lay statements from the Veteran's fellow service members as to his mental state and any stressful events he may have experienced during service.  

2.  Obtain all treatment records from the Boise Vet Center. If such records do not exist or are otherwise unavailable, the appellant must be notified.

3.  After the aforementioned development is completed, refer the matter to an appropriate medical professional for an opinion as to whether a disability related to active service caused or substantially contributed to the Veteran's suicide.  

The examiner must provide an opinion as to whether the Veteran had symptomatology that met the diagnostic criteria for PTSD, including as due to his reported combat experience.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the Veteran's symptoms and his stressor(s). 

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran had any other psychiatric disorders, such as depression and adjustment disorder, that were at least as likely as not related to his active military service. 

The examiner must then state whether it is at least as likely as not (probability of 50 percent or greater) that a service-connected psychiatric disorder caused or substantially contributed to his death by suicide.  In doing so, the examiner must comment on whether the Veteran was mentally unsound at the time of his suicide if it can be ascertained from the record.

The examiner must specifically reconcile the opinion with the documented in-service suicide attempt and adjustment disorder diagnosis in October 2007; the Veteran's reported work-related stress at that time; and the appellant's September 2010 statement describing the Veteran's erratic behavior and discussion of suicidal intent during and after service, and noting the appellant's belief that the Veteran was using illegal drugs to treat a psychiatric problem.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

4.  Then, readjudicate the claim.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



